DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/07/2022 has been entered. Claims 10-16, 22, and 24-25  remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 12/06/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and Camin (US 6485775 B1).
Regarding claim 10, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).

However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as an average particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 50 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 50 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product, and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Crosby is also silent on at least partially gelatinizing said initial potato feed to thereby form a gelatinous potato feed. Furthermore, Crosby is silent on forming said food product comprising a liquid component or a semi-solid component, wherein said liquid component or said semi-solid component 
Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. Villagran further teaches (Page 11, section 3) the cooked potatoes are comminuted to produce a wet mash, wherein comminution of the cooked potatoes may be accomplished by any suitable means, such as but not limited to ricing, mashing, shredding, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the cooking step to obtain partial gelatinization prior to shearing as taught by Villagran since both are directed to comminuted potato products, since partial gelatinization of potatoes prior to comminution is known in the art as shown by Villagran, since the cooking step causes partial inactivation of enzymatic and non-enzymatic browning enzymes (Villagran Page 10, section 2), therefore preventing browning and preserving the appearance of the potatoes, since Crosby teaches (Paragraph 0020) that potatoes may be blanched (a type of heat treatment) prior to shearing to inactivate enzymes, and since softening the potatoes would reduce the energy required to comminute the food product, saving time and/or money in the preparation process.
Camin teaches (Col. 3, lines 32-64) a process for making mashed potatoes, wherein potatoes are peeled, sliced, and pre-cooked sufficiently to cause gelatinization, followed by mashing (which may be understood to be shearing as defined by the Applicant’s Specification (Paragraph 0020) as mechanical treatment that induces a shear rate through the liquid which changes the underlying micro-structure and may include particle comminution). Camin further teaches (Col. 4, lines 29-42) the resulting potato slurry is heated a temperature between 160°F and 190°F (heating sheared potato product), followed by homogenization (first stage of forming a food product). In addition, Camin teaches (Col. 6, lines 44-50) the comminuted potato particles of the homogenized slurry may be mixed into a variety of edible food 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby as modified above to form a food product using the liquid potato product including a beverage, sauce, confection or dressing as taught by Camin, since both are directed to liquid potato products, since both teach preparing a liquid potato product by a process of gelatinizing, shearing, and cooking, since using a potato slurry to form a food product is known in the art as shown by Camin, since the comminuted potato particles of the homogenized slurry are excellent fat substitutes (Camin, Col. 6, lines 44-46), and since the liquid potato can be used in a variety of food products thus allowing consumers to efficiently prepare multiple kinds of foods without requiring an extensive number of alternative ingredients, simplifying the process of preparing multiple foods. 
It should be noted that Crosby teaches dehydrating the liquid potato product after cooking. However, Crosby teaches (Paragraph 0032, 0043) the amount and extent of dehydration is dependent on the product desired and the current invention allows the introduction of additives at any time, including before cooking 105 or dehydrating 107. Thus, using the liquid slurry to form a food product as taught by Camin does not teach away from Crosby. Additionally, one of ordinary skill in the art would recognize the benefits in terms of time and convenience of using the liquid potato product directly in the production of a food product without the required effort of additional dehydrating beforehand.
Regarding claim 11, Crosby teaches (Paragraph 0022) the slurry is formed using a micro-cutter or other known devices which are capable of macerating the potatoes and which allows the level of cell breakage to be controlled, wherein micro-cutter is a cutting device which is capable of macerating to a degree such that it produces product particle sizes on the order of about five-thousandths of an inch. Crosby further teaches (Paragraph 0022) depending on desired process simplicity, the potato may be macerated inside a pump such as the macerating elements available to a progressive cavity pump. However, macerating inside a pump is not a requirement of Crosby and is simply one embodiment alongside treatment with a micro-cutter. Furthermore, a micro-cutter cuts a potato rather than applying pressure, and one or ordinary skill in the art would recognize that such a device would operate at atmospheric pressure as no pressure applying components are cited. Atmospheric pressure is below 3,000 psig, and therefore Crosby teaches claim 11.
However, even if the micro-cutter of Crosby were pressurized, the applicant has not identified any benefit or unexpected result to shearing at a pressure of less than 3,000 psig, and it would be obvious to one of ordinary skill in the art to adjust the pressure applied below 3,000 psig in order to reduce the energy requirements for pressurizing the shearing device, to prevent the shearing process from reducing the potatoes to a particle size lower than desired, to improve safety by mitigating the risk of expulsion of pressurized contents, etc. 
Furthermore, regarding claim 11, Crosby further teaches the macerating step 103 (shearing) is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 55°C).
Regarding claim 12, Crosby teaches (Paragraph 0022) the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 120 to 300 µm).
Crosby is silent on the particle size being a D90 particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as a D90 particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 120 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 120 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Regarding claim 13, Crosby teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 67°C).
Regarding claim 14, Crosby teaches (Paragraph 0022; Fig. 1 #102, 103) in some embodiments, water will be added as a processing aid during various steps such as the segmenting step 102 which occurs before macerating step 103 (shearing) as shown in Figure 1.
Regarding claim 15, Crosby is silent on the method according to claim 1, wherein said liquid potato product exhibits two or more of the following rheological properties as measured at 12.5°C:
Y1-5 ≠ Y5-10 ≠ Y10-15 ≠ Y15-20;
Y10  is at least 50 percent greater than Y10-15 and/or Y15-20;
Y1-5  is at least 50 percent greater than Y5-10, Y10-15, and/or Y15-20; and
Y5-10  is at least 50 percent greater than Y10-15  and/or Y15-20,

wherein "Y" is shear stress in dynes per centimeter squared (dynes/cm2) and subscript values used with "Y" are shear rates or shear rate ranges per second (1/s) at which the shear stress "Y" is measured, wherein said rheological properties are measured 30 minutes after forming said liquid potato product.
It is also noted that the applicant’s Specification states (Paragraph 0070 )the Liquid P described herein can exhibit desirable rheological profiles without the need for thickening agents, such as starches, gums, flour, etc., which can be considered undesirable additives by many consumers. The applicant’s Specification further states (Paragraph 00105) Examples 1 and 2 are substantially thicker (more viscous) than both the hot-milled product and conventional product of Comparative Examples 3 and 4.
	However, the applicant has not identified any benefits or unexpected results specific to rheological properties i.-iv. Furthermore, considering that the method of claim 1 is obvious in view of Crosby, subjecting potatoes to the claimed method would necessarily result in potatoes with rheological properties i-iv and as such, Crosby would inherently teach a liquid potato product with rheological properties i-iv as measured at 12.5°C and 30 minutes after forming said liquid potato product. It should also be noted that the claimed method has not positively recited a measurement step and that no specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity. 
	Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with rheological properties i-iv, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Regarding claim 22, Crosby as modified above teaches (Paragraph 0021) the potatoes are segmented (pre-milled) primarily for the ease in handling in the next step, macerating 103, wherein segmenting 102 can comprise any method which reduces the size of the potatoes such as slicing, dicing, ricing, cubing, etc. (It should be noted that the Applicant’s Specification teaches (Paragraph 0042) that pre-milling can be performed using a coarse cutting device, such as a bowl chopper, or a fine dicing machine. Thus, the segmenting method of Crosby including slicing or dicing is understood to read upon pre-milling.)
Regarding claims 24 and 25, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
Crosby is silent on the particle size being an average particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. 
However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as an average particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 50 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 50 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product, and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Crosby is also silent on at least partially gelatinizing said initial potato feed to thereby form a gelatinous potato feed. Furthermore, Crosby is silent on forming said food product comprising at least 50 weight percent of said liquid potato product, wherein said food product comprises a dip, a sauce, a dressing, a soup, an imitation dairy product, a spread, a beverage, or a confectionary.
Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. Villagran further teaches (Page 11, section 3) the cooked potatoes are comminuted to produce a wet mash, wherein comminution of the cooked potatoes may be accomplished by any suitable means, such as but not limited to ricing, mashing, shredding, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the cooking step to obtain partial gelatinization prior to shearing as taught by Villagran since both are directed to comminuted potato products, since partial gelatinization of potatoes prior to comminution is known in the art as shown by Villagran, since the cooking step causes partial inactivation of enzymatic and non-enzymatic browning enzymes (Villagran Page 10, section 2), therefore preventing browning and preserving the appearance of the potatoes, since Crosby teaches (Paragraph 0020) that potatoes may be blanched (a type of heat treatment) prior to shearing to inactivate enzymes, and since softening the potatoes would reduce the energy required to comminute the food product, saving time and/or money in the preparation process.
Camin teaches (Col. 3, lines 32-64) a process for making mashed potatoes, wherein potatoes are peeled, sliced, and pre-cooked sufficiently to cause gelatinization, followed by mashing (which may be understood to be shearing as defined by the Applicant’s Specification (Paragraph 0020) as mechanical treatment that induces a shear rate through the liquid which changes the underlying micro-structure and may include particle comminution). Camin further teaches (Col. 4, lines 29-42) the resulting potato slurry is heated a temperature between 160°F and 190°F (heating sheared potato product), followed by homogenization (first stage of forming a food product). In addition, Camin teaches (Col. 6, lines 44-50) the comminuted potato particles of the homogenized slurry may be mixed into a variety of edible food products such as batter breading, beverages, bakery products, sauces, cultured dairy products, yogurt, chocolate confections, puddings, ice cream, butter, margarine, salad dressing and mayonnaise, among others (next stage of forming a food product). Also, Camin teaches (Col. 8, lines 24-32) the comminuted potato particles can be incorporated in food products as an aqueous dispersion or as a dry powder, wherein fat mimetic properties can be realized using amounts as low as 0.1% of the total dry weight of ingredients, but for some food products, about 30% or even more of the comminuted potato particles may be desired. While the weight range offered by Camin is broader than the claim limitation of at least 50%, it should be noted that Camin is referring to the dry weight of ingredients rather than the weight of the slurry including water, which would presumably be much higher than 30%. Additionally, adjusting the weight of potatoes higher than 50% would be obvious to one of ordinary skill in the art for reasons such as lowering the cost of preparing food if the potatoes are cheaper than additional ingredients, increasing the percentage of potatoes if a consumer prefers the taste of potatoes over other ingredients, etc. Additionally, or alternatively, the potato slurry alone could be used as a dip, thus constituting 100% of the weight of the food product which would be obvious to do depending on the availability and cost of additional ingredients, consumer preferences, and the health benefits of consuming potatoes alone without the addition of sugar, cream, salt, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby as modified above to form a food product using the liquid potato product including a beverage, sauce, confection or dressing as taught by Camin, since both are directed to liquid potato products, since both teach preparing a liquid potato product by a process of gelatinizing, shearing, and cooking, since using a potato slurry to form a food product is known in the art as shown by Camin, since the comminuted potato particles of the homogenized slurry are excellent fat substitutes (Camin, Col. 6, lines 44-46), and since the liquid potato can be used in a variety of food products thus allowing consumers to efficiently prepare multiple kinds of foods without requiring an extensive number of alternative ingredients, simplifying the process of preparing multiple foods. 
It should be noted that Crosby teaches dehydrating the liquid potato product after cooking. However, Crosby teaches (Paragraph 0032, 0043) the amount and extent of dehydration is dependent on the product desired and the current invention allows the introduction of additives at any time, including before cooking 105 or dehydrating 107. Thus, using the liquid slurry to form a food product as taught by Camin does not teach away from Crosby. Additionally, one of ordinary skill in the art would recognize the benefits in terms of time and convenience of using the liquid potato product directly in the production of a food product without the required effort of additional dehydrating beforehand. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and Camin (US 6485775 B1), and further in view of Medriczky (US 2798815 A).	
Regarding claim 16, Crosby is silent on the method according to claim 10, wherein said liquid potato product exhibits one of the following shear stress profiles at 12.5°C measured 30 minutes after forming said liquid potato product:
i.	a shear stress of at least 15 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 25 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 35 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 40 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises less than 10 weight percent of at least one complex carbohydrate material, other than said potato component; or
ii.	a shear stress of at least 150 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 200 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 225 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 250 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises at least 10 weight percent of at least one complex carbohydrate material, other than said potato component.	
It should be noted that the claims of the current application do not positively recite the addition of a complex carbohydrate to the potatoes or measurement 30 minutes after forming said liquid potato product at 12.5°C.
Medriczky teaches (Col. 1, lines 68-72) a method for preparing a granular food product from potatoes, wherein a carrier consists of processed potatoes and is adapted to preserve besides the contents of the starting material additional carbohydrates and proteins, vitamins, savory substances, medical preparations if so desired. Medriczky further teaches (Col. 2, lines 33-39) additional material in prefixed proportions can be mixed with the processed potato carrier by submitting the material to a mixing, kneading and whirling treatment, whereby the ingredients of the mass are minced and transformed into a paste. Medriczky further teaches (Col. 3, lines 58-63) processing with simultaneous addition of onions, celery, (where onions and celery are complex carbohydrates as indicated in the applicant’s Specification Paragraph 0065) or other ingredients having a strong odor, wherein, using the above-mentioned ingredients, these are added in dry form in the amount of 2.5% by weight calculated on the moist potatoes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the complex carbohydrates of Medriczky since both are directed to potato products, since both teach preparing granular potato products, since the addition of onions and celery to a potato product is known in the art as shown by Medriczky,  and since onions and celery would impart additional flavor or nutritional components that consumers would desire.
No specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity.
While Crosby in view of Medriczky is silent on the shear stress and shear rate values of the resulting food composition, it should be noted that the applicated has not identified any benefit or unexpected result to the claimed shear rate and shear stress values. Also, as Crosby in view of Medriczky teaches subjecting the claimed ingredients to the claimed process, the resulting food product would necessarily have the claimed values of shear stress and shear rate.
Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with the claimed values of shear stress and shear rate, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/07/2022, with respect to the rejection(s) of claim(s) 23 (now incorporated into claim 10) under 35 U.S.C. have been fully considered and are persuasive.  However, these arguments have been made against the secondary reference Nelson in view of an amendment, and upon further consideration, a new ground(s) of rejection is made in view of Camin (US 6485775 B1) as shown above. 
Furthermore, new claims 24 and 25 are rejected in a similar manner to claim 10, over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and Camin (US 6485775 B1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792